DETAILED ACTION
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about” in claims 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
 
 	

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 2010/0187493, as disclosed in previous office action) in view of Ma et al. (8,426,839).
As for claims 1 and 6, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 over a first electrode 51, the dielectric material 21 comprising at least one opening 220 therein; 
filling the at least one opening in the dielectric material with a conductive material 11/31 (¶0043/0046); forming an active material 12 over the conductive material 11/31 and the dielectric material 21; 
 forming an ion source material 13 over the active material, the ion source material comprising a metal chalcogenide material comprising copper (Cu), silver (Ag), or zinc (Zn) as a metal and sulfur, selenium, or tellurium as a chalcogen and the metal chalcogenide material excluding SbTe, GeTe, GeSbTe, ZnTe, BiTe, ZnSe, BiSe, InSe, and CuSe (¶0048); and 
forming a second electrode 14 over the ion source material 13.
Takahashi et al. did not disclose conformally forming the ion source at a temperature between about 20°C and about 80°C.
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition which is comformally forming the ion source material over a layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22) and to include forming the ion source at a temperature between about 20°C and about 80°C, in order to improve the manufacturing process of the device.
Generally, differences in temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 2, Takahashi in view of Ma et al. discloses the method of claim 1, wherein conformally forming an ion source material 13 over the active material 12 

As for claim 3, Takahashi discloses the method of claim 1, wherein filling the at least one opening 220 in the dielectric material 21 with a conductive material comprises forming the conductive material 11/31 laterally adjacent to the dielectric material 21 (Fig. 1).  

As for claim 4, Takahashi discloses the method of claim 1, wherein forming an active material 12 over the conductive material 11/31 and the dielectric material 21 comprises forming the active material 12 at a length substantially the same as a combined length of the conductive material 11/31 and the dielectric material 21 (fig. 1).  

As for claim 21, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 over a first electrode 51, the dielectric material 21 comprising at least one opening therein 220; 
filling the at least one opening 220 in the dielectric material 21 with a conductive material 11/31, the conductive material 11/31 extending from a top surface of the dielectric material 21 to a bottom 6Serial No. 16/457,194 surface of the dielectric material 21;
forming an active material 12 over the conductive material 11/31 and the dielectric material 21; 

forming a second electrode 14 over the ion source material 13.
Takahashi et al. did not disclose conformally forming the ion source.
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition which is comformally forming the ion source material over a layer.
Takahashi and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22)

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi et al. and Ma et al. in view of Kamepalli et al. (US 2009/0275198, as disclosed in the IDS).

Kamepalli et al. disclose in Fig. 2 and the related text forming the active material 214 at a length substantially the same as a length of the first electrode 206.
Takahashi, Ma et al. and Kamepalli et al. are analogous art because they both are directed memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include comprises forming the active material at a length substantially the same as a length of the first electrode, as taught by Kamepalli et al., in order to provide better electrical connection (¶0037 of Kamepalli et al.).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi, Ma et al. in view of Kagawa (US 2011/0240948).
As for claim 7, Takahashi in view of Ma et al. discloses the method of claim 1, wherein conformally forming an ion source material 13 over the active material 12. 
Takahashi and Ma et al. did not disclose forming the ion source material at a length substantially the same as a length of the conductive material.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include forming the ion source material at a length substantially the same as a length of the conductive material, in order to optimize the performance of the device. 
Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).
 
Claims 8-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Ma et al. (US 8,426,839).
As for claim 8, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 adjacent to a conductive material 51, the dielectric material comprising one or more openings 220 therein; 
forming a contact 11/31 in the one or more openings in the dielectric material 21; 
forming an active material 12 in direct contact with the contact 11/31 and the dielectric material 21; 
forming an ion source material 13 adjacent to the active material 12; and 
forming another conductive material 14 adjacent to the ion source material 13.  

Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition.
Takahashi and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22).

As for claim 9, Takahashi discloses the method of claim 8, wherein forming a contact 11/31 in the one or more openings 220 in the dielectric material 21 comprises forming tungsten, nickel, tungsten nitride, titanium nitride, tantalum nitride, polysilicon, or a metal silicide in the one or more 4Serial No. 16/457,194 openings (¶0044 and 0046).  

As for claim 10, Takahashi discloses the method of claim 8, wherein forming an ion source material 13 adjacent to the active material 12 comprises forming the ion source material 13 comprising a metal chalcogenide material comprising antimony (Sb), bismuth (Bi), copper (Cu), gallium (Ga), germanium (Ge), gold (Au), indium (In), lead (Pb), nickel (Ni), palladium (Pd), silver (Ag), tin (Sn), or zinc (Zn) as a metal and sulfur, 

As for claim 11, Takahashi discloses the method of claim 8, wherein forming an ion source material 13 adjacent to the active material 12 comprises forming the ion source material 13 comprising copper or gold (¶0048).  

As for claim 12, Takahashi discloses the method of claim 8, wherein forming an ion source material 13 adjacent to the active material 12 comprises forming copper telluride (¶0048) adjacent to the active material 12.  

As for claim 14, Takahashi in view of Ma et al. discloses the method of claim 8, wherein forming an ion source material adjacent to the active material by atomic layer deposition comprises forming the ion source material 13 to a length that is greater than or equal to a length of the conductive material 51 (fig. 1).  

As for claim 15, Takahashi discloses the method of claim 8, wherein forming an active material 12 adjacent to the contact 11/31 and the dielectric material comprises forming the active material 12 on exposed surfaces of the contact 11/31 and the dielectric material 21.


s 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Ma et al. and further in view of Pore et al. (JACS commucations as disclosed in the previous Office Action).
As for claim 13, Takahashi in view of Ma et al. disclose an ion source material adjacent to the active material by atomic layer deposition (Ma et al. col. 15 lines 18-22).
Takahashi in view of Ma et al. do not disclose the ion source material comprises forming the copper(ll) pivalate with a tellurium precursor.
Pore et al. teaches an ion source material comprises forming the copper(ll) pivalate with a tellurium precursor to form copper teiluride (Table 1 and description). 
Takahashi, Ma et al. and Pore et al. are analogous art because they are directed phase change material and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include an ion source material comprises forming the copper(ll) pivalate with a tellurium precursor to form copper telluride as taught by Pore et al., in order to provide efficient material (Pore et al.)

Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Ma et al. and further in view Kagawa (US 2011/0240948).
As for claim 16, Takahashi in view of Ma et al. disclose substantially the entire claimed invention, as applied in claim 8, except removing a portion of the ion source 
Kagawa teaches in Figs. 14G-14I and the related text removing a portion of the ion source material 14(26) before forming the another conductive material 15adjacent to the ion source material 14(26) (¶0207-0209).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined device to include removing a portion of the ion source material before forming the another conductive material adjacent to the ion source material, as taught by Kagawa, in order to stably operate the memory device (Kagawa ¶0207-0216).

Claims 17, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumino (2012/0091423) in view of Ma et al. (as disclosed in previous office action) and Takahashi et al. (as disclosed in previous office action).
As for claim 17, Sumino discloses in Figs. 1, 2a-2b, 6a-8 and the related text a method of forming a memory cell comprising:
forming a dielectric material 30 adjacent to a conductive material (tungsten pluga that forms in 22), the dielectric material 30 comprising one or more openings (opening where layer 51 forms in) therein; 
forming a contact 51 in the one or more openings in the dielectric material 30; 
forming an active material 61 directly over the contact 51; 
forming an amorphous ion source material 62 (¶0027) by directly over the active material 61; and 

Takahashi does not disclose the active material directly over the dielectric material and forming the ion source material by atomic layer deposition.
Takahashi teach in Fig. 1 and the related text an active material 12 directly over the dielectric material 21.
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition.
Sumino, Takahashi and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sumino because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sumino to include the active material directly over the dielectric material, as taught by Takahashi et al in order to cover the dielectric layer (¶0047) and to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22).

As for claim 18, Sumino in view of Ma et al. and Takahashi et al. disclose the method of claim 17, wherein forming an ion source material by atomic layer deposition comprises forming a metal chalcogenide material comprising copper telluride or gold telluride (Takahashi ¶0027-0029).  

. 

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumino in view of Ma et al., Takahashi et al. and further in view of Shiro et al. (Mcrostructure of Cu(ln,Ga)Se2 Films Deposited in Low Se Vapor Pressure as disclosed in the previous Office Action).
As for claim 19, the combined device discloses forming an ion source material by atomic layer deposition (Ma et al. col. 15 lines 18-22).  The combined device does not disclose forming a metal chalcogenide material comprising microsegregated areas a metal and a chalcogen.
Shiro et al. disclose in Fig. 2a, 2b and Fig. 4 and the related text a metal chalcogenide material comprising microsegregated areas of the metal and the chalcogen.
The combined device and Shiro et al. are analogous art because they are directed phase change materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a mefal .

Response to Arguments
Applicant’s arguments, see pgs. 7 and 8, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1, 5, 7 and 21 under pre-AIA  35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. in view of Ma et al.  
Takahashi et al. in view of Ma et al. teach the claimed invention of claim 1 except “forming an ion source material…a temperature between about 20°C and about 80°C.
Generally, differences in temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Applicant’s arguments, see pg. 8, with respect to the rejection of claim 21 that Takahashi et al. do not teach “conformally forming an ion source material over the active material, the ion source material comprising a metal chalcogenide material 
Applicant’s arguments, see pg. 9, with respect to the rejection of claim 5 that the obvious determination is the fact that hindsight cannot be used have been consider but they are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Applicant’s arguments, see pg. 11, with respect to the rejection of claim 17 that Takahashi et al. and Ma et al. do not teach “forming an amorphous ion source material by ALD directly over the active material” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al., Ma et al. and Sumino.  Sumino et al. teach the claimed invention, except the ion source material comprises amorphous and forms by ALD.   Takahashi teach in Fig. 1 and the related text an active material 12 directly over the dielectric material 21 and Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition.
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811